Cabdozo, J.
I do not think there is any difficulty as to this case. The goods were sold upon a short credit of thirty days, at the end of which defendants claim to be insolvent, but decline to furnish any explanation of their affairs.
Becoming insolvent so soon after the sale, it is not too much, there being no explanation offered, to believe that they were so when they made the purchases, and, if that be so, they fraudulently concealed the fact, intending, when they bought the goods, not to pay for them. That was “a fraudulent contracting of the debt (Nichols v. Michael, 23 N. Y., 264). I cannot say that the affidavits do not disclose such fact, and the conduct of the defendants has not been such as to justify a jury in finding that the debt was not so contracted.
Motion in both cases denied.